Citation Nr: 0915146	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  02-20 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar and thoracic 
spine disorder, to include consideration as being secondary 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978, 
and periods of active duty for training.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2001 and later 
by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  

The Board remanded the case for additional development in 
February 2005 and February 2008.   


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic 
lumbar and thoracic spine disorder was not present during 
service, there was no continuity of symptoms since service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current spine 
disability did not develop as a result of any incident during 
service. 

2.  The Veteran's current disorder of the spine is not shown 
to have been caused or aggravated by his service-connected 
left hip and knee conditions.  


CONCLUSION OF LAW

A lumbar and thoracic spine disability was not incurred in or 
aggravated by service and arthritis of the spine may not be 
presumed to have been incurred therein, and a disorder of the 
spine was not proximately due to or the result of a service-
connected disability.  .  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in January 2004, May 
2005, September 2006 and March 2008.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
letters addressed both the criteria for direct service 
connection and secondary service connection.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examination.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

In the present case, there is no dispute that a current spine 
disability exists.  However, the service treatment records 
are negative for documentation of the occurrence of a back 
injury in service.  The report of a medical examination of 
the Veteran conducted upon separation from service in 
February 1978 noted that he had no musculoskeletal defects.  
Clinical evaluation of the spine was normal.     

The Veteran has presented a Statement of Medical Examination 
and Duty Status dated in November 1988 which reflects that he 
was involved in an auto accident during a period of active 
duty for training in April 1988, but the only injury noted 
was a left knee injury.   There was no mention of an injury 
to the back or spine.  Similarly, a report of a service 
medical evaluation board dated in August 1989 notes knee and 
hip problems, but does not mention the spine.  

The report of a VA examination conducted in December 2000 
reflects that the Veteran stated that he was in a car 
accident in 1988 in which he injured his knees and hip.  He 
also stated that a few years later he developed pain in the 
low back and thoracic spine.  Following examination, the 
pertinent diagnosis was "thoracentesis and lumbar spine are 
negative."  

In an addendum dated in January 2001, the VA examiner stated 
that while the Veteran had knee problems and hip problems, 
there was no relationship to his spine problems.  The 
examiner explained that knee problems did not preclude or 
promote lumbar disk disease or degenerative changes of the 
lumbar and thoracic spine.  

The Veteran was afforded another VA examination in December 
2006.  The pertinent diagnosis was arthritic changes and disc 
disease, lumbar spine, with right sided radiculopathy.  The 
examiner stated that he reviewed all of the Veteran's medical 
records and took his history.  The examiner expressed his 
opinion that it was less likely than not (less than a 50/50 
probability) that the current back problems were caused by 
injuries in service in 1988 either due to a motor vehicle 
accident or an incident involving lifting.  The examiner 
noted that the Veteran's symptoms started several years after 
service.  The examiner noted that most of the symptoms had 
been in 2000-2001, and this implied that the symptoms were 
more likely due to his civilian work history which included 
heavy bending, lifting, and carrying when he worked as a 
baggage handler.  

In an addendum, the VA examiner stated that he had reviewed 
additional VA records, and it was his opinion that it is less 
likely than not that the Veteran's current back disorder is 
related to any event in service.  The examiner noted that it 
was further his opinion that it was less likely than not that 
the back condition was related to a service-connected 
disability such as the Veteran's knee and hip disabilities.  
He then reiterated his opinion that the back problems were 
more likely due to the civilian occupation.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a low back disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that there is no objective evidence of 
continuity of symptomatology.  His service medical board 
report shows that he did not report complaints of back pain 
at that time.  This weighs against a finding of continuity.  
The lack of continuity of symptomatology is further 
demonstrated by the lack of post service treatment records 
until many years after service.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In fact, 
during the VA examination the Veteran himself reported onset 
of back symptoms a few years after service.  Therefore, the 
Board finds that the evidence weighs against a finding of 
continuity of symptomatology.

With respect to whether there is a medical nexus between the 
claimed in-service injury and the current disability, the 
Board notes that the VA examination opinion which weighs 
against the claim is the only fully informed and complete 
opinion which is of record.  The VA examination report was 
based upon a thorough review of the claims folder and 
examination of the Veteran.  Furthermore, the VA examiner 
offered extensive reasons and bases for his opinion.  
Therefore, the Board finds the VA examination report is only 
probative opinion.  Moreover, the Board notes that the 
opinion by the VA physician which weighs against the claim is 
the opinion which is the consistent with the lack of 
continuity of symptomatology in this case.   

In sum, the preponderance of the evidence shows that a 
chronic back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  

With respect to the Veteran's contention that he developed a 
spine disorder secondary to his service-connected knee and 
hip problems, the Board notes that service connection may 
also be granted for disability shown to be secondary to a 
service-connected disorder.  The applicable regulation 
provided that service connection may be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

Service connection has been previously established for 
chondromalacia of the left patella and medial femoral condyle 
with traumatic arthritis, rated as 10 percent disabling; and 
chronic trochanteric bursitis with degenerative joint disease 
of the left hip, rated as 10 percent disabling; and fungal 
infection of the feet, onychomycosis, rated as 10 percent 
disabling.  

Although the Veteran has expressed his own opinion that his 
service-connected disabilities had caused or aggravated his 
spine disorder, the Board notes that the Veteran is not 
competent, as a lay person, to make such a medical judgment. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No 
medical opinion has been presented to indicate that there may 
be an association between the service-connected disabilities 
and the spine disease for which service connection is being 
sought.  As noted above, the only opinion of record regarding 
secondary service connection is the VA opinion which weighs 
against the claim.  Thus, there is no competent basis to 
conclude that the current spine problems are etiologically 
related to or was aggravated by the Veteran's service-
connected disabilities.  Therefore, the Board concludes that 
disability of the lumbar and thoracic spine was not 
proximately due to or the result of a service-connected 
disability.

ORDER

Service connection for a lumbar and thoracic spine disability 
is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


